DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 has been entered.
 
Receipt is acknowledged of Amendments, Remarks, an IDS and a Declaration filed on 12/07/21 and an IDS filed on 01/12/22. Claims 82, 107-112 have been amended, new claim 119 has been added and claims 93-100 and 113-118 have been cancelled. Accordingly, claims 82-86, 107-112 and 119 are under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 82-86, 107-112 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp et al (US 20130164338) in view of Clarot et al (US 20170100446).

Lipp et al teach a method of treating cystic fibrosis comprising administering an effective amount of a calcium salt formulation to the respiratory tract of an individual an aerosol, preferably by inhalation (See [0040]).
Lipp et al disclose that the said aerosol preparation preferably has a mass median aerodynamic diameter of between about 0.5 and about 10 microns (See [0037] and [0151]). 
Lipp et al further teach that the hypertonic calcium salt formulations contain a calcium salt (e.g., calcium chloride, calcium lactate, calcium acetate) as an active ingredient, and can optionally contain additional salts or agents. It is believed that therapeutic benefits produced by the said salt formulations and methods, result from an increase in the amount of calcium ion (Ca2+ provide upon dissolution of CaCl2) in the lung mucus or airway lining fluid after administration of the salt formulation. Calcium salts provide several advantages, including increasing ciliary beat frequency, drawing water into lungs, persisting longer than sodium, providing an antibacterial effect and modulating the surface viscoelasticity without significantly further increasing the bulk viscoelasticity of the CF mucus and without exacerbating disease. In addition to calcium chloride, the hypertonic calcium salt formulation or calcium salt formulation can include any salt form of the elements magnesium, calcium, etc, that is non-toxic when administered to the respiratory tract. The said salts include calcium lactate, calcium citrate, sodium chloride, magnesium chloride, etc (See [0067]-[0069]). 
The said hypertonic calcium salt formulations or calcium salt formulations can contain about 1.3% to about 13% calcium chloride (w/v), such as 1.3% to about 10%, 1.3% to about 6%, 1.3% to about 5.5%, about 4% to about 13%, about 6% to about 13%, about 4.5% to about 8%, or about 4% to about 6% (w:v) (See [0070]-[0075]). 
The said salt formulations can also contain additives, preservatives, or fluid, nutrient or electrolyte replenishers (See [0074]). 
The said hypertonic calcium salt formulations or calcium salt formulations can be delivered to the mucosal surfaces of the sinuses via, for example, nebulizers with nasal adapters and nasal nebulizers with oscillating or pulsatile airflows. The said formulations can be in a form of solution, droplets, powders, etc, and can be administered by oral or intranasal inhalation, intranasal drops, etc, (See [0055] and [0064]). 
Lipp et al also disclose that another advantage provided by the said method is a reduction in contagion. Specific concerns over patient-to-patient spread of infectious agents including Burkholderia cepatia in the CF clinic have been a concern of care providers in recent years. Administration of calcium salts in accordance with the said method decreases the amount of particles that are exhaled by an individual with CF. This reduces the spread of pathogens that are present in the exhaled particles. Accordingly, the spread of lung infection from an individual with CF to others is reduced (See [0054] and [0059]).
Lipp et al further disclose a test to determine if calcium chloride reduces formation of particles that contain pathogen. It is concluded that “Exposure of the mimetic to 0.12M CaCl2 in 0.90% sodium chloride before cough simulation suppressed the number of particles formed by 75% compared to the untreated control (FIG. 1C). limit airborne spread of pathogens and reduce contagion and spread of disease (See [0193]).
Lipp et al lack a disclosure on the pH of the formulations or the said preservative being benzalkonium chloride or benzoic acid or the presence of an oil or extract. These are known in the art as shown by Clarot et al.

Clarot et al teach pharmaceutical compositions and methods of use thereof and in particular to nasal compositions comprising plant extracts and methods for reducing duration of a common cold in a human in need of treatment (See [0002]).
The said compositions comprise various oils as inhalants including Japanese peppermint oil, known to contain substantial amounts of menthol; orange oil, clove oil, eucalyptol, cinnamaldehyde, citral, eugenol, limonene, geraniol, citronellal, linalool, thymol, methyl salicylate, and mixtures thereof (See [0071]-[0073]). The compositions may also comprise a fragrance such as vanillin and cinnamate (See [0077]).
The said compositions further comprise quaternary compounds, such as benzalkonium chloride, which functions as antimicrobial agents (e.g. preservatives) and is present at levels of about 0.001 wt. % to about 10 wt. %, based on the total weight of the composition (See [0054]-[0055] and [0081]-[0082]). 
The said pharmaceutical compositions may comprise one or more acidifying agents or alkaline agents as necessary to achieve a particular pH target for the composition preferably the composition has a pH of from about 2 to about 6. Exemplified acids include organic acids and mineral acids (See [0056]-[0058]). 
nasal compositions having physical form amendable to application to the nasal passages and/or mucosa of a human in need of treatment. These forms include liquid, generally aqueous-based nasal sprays that can be aerosolized through a non-aerosol sprayer, or through a pressurized aerosol system (See [0100]-[0101]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Clarot et al  with Lipp et al to arrive at the instant invention. It would have been obvious to do so because Lipp et al teach aerosolized formulations comprising calcium chloride and preservatives to individuals through oral or nasal inhalation in need thereof to reduce the number of exhaled particles of a contagion. Lipp et al teach that calcium chloride formulations are advantageous in reducing the number of pathogens spread via exhalation which helps in reducing the risk of contaminating others. Lipp et al disclose that the formulations can be in the form of a solution and administered via nasal spray or nebulization but lack a disclosure on the pH of the solution or the specific preservatives. As such it would have been obvious to one of ordinary skill in the art to have looked in the art for suitable preservatives such as benzalkonium chloride and the most suitable pH range for such solution as taught by Clarot et al. It also is well known to add essential oils and fragrances in nasal formulations for their various benefits such as peppermint oil, orange oil, etc.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to . 

Claims 82-86, 107-112 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (US 20080038207) in view of Clarot et al (US 20170100446).

Edwards et al teach methods and devices to determine rate of particle production and the size range for the particles produced and a formulation administered in an amount sufficient to alter biophysical properties in the mucosal linings of the body. When applied to mucosal lining fluids, the formulation alters the physical properties of the mucosal lining. The formulation is administered in an effective amount to minimize ambient contamination due to particle formation during breathing, coughing, sneezing, or talking, which is particularly important in cleanroom applications. The formulation for administration may be a non-surfactant solution, or conductive formulations containing conductive agents, such as salts. Preferably the formulation is administered in the form of an aerosol (See abstract).
It is disclosed that the said formulations are effective to decrease particle exhalation, by preventing or reducing exhaled particle formation from the oropharynx or nasal cavities. The endogenous surfactant layer may be altered by simply diluting the endogenous surfactant pool via either delivery of isotonic saline or a hypertonic saline solution that causes the cells lining the lung's airways to dilute further the endogenous surfactant layer via production of water (See [0073]). 
salt or other osmotically active material range from about 0.01% to about 10% by weight, preferably between 0.9% to about 10% (See [0074]). 
Edwards et al disclose that conductive agents include salts such as sodium chloride, calcium chloride, magnesium chloride, etc, (See [0078]). 
The preferred formulations are formulations containing salts, such as saline (0.15 M NaCl or 0.9%) solution, CaCl2 solution, CaCl2 in saline solution, etc. In certain embodiments, the formulation contains saline solution and CaCl2. Suitable concentration ranges of the salt or other conductive/charged compounds is from between 0.1% to about 10%, most preferably between 0.1 to 7% (See [0079]). 
For administration to mucosal surfaces in the respiratory tract, the formulation is typically in the form of solution, suspension or dry powder. Preferably, the formulation is aerosolized. The formulation can be generated via any aerosol generators, such as dry powder inhaler (DPI), nebulizers or pressurized metered dose inhalers (pMDI). The term "aerosol" as used herein refers to any preparation of a fine mist of particles, typically less than 10 microns in diameter. The preferred mean diameter for aqueous formulation aerosol particles is between 0.5 and 10 microns (See [0089] and [0090]).
Edwards et al further disclose a reduction of exhaled aerosol particles in human study, in which a proof of concept study of exhaled aerosol particle production was performed using 4 healthy adults, in which particle counts were measured using a device similar to that illustrated in FIG. 2 prior and subsequent to treatment with a formulation for reducing the number of exhaled particles. Treatment involved a six minute inhalation from a Pari LC+ jet nebulizer of a formulation containing 1.29% CaCl2 Exhaled particles were measured prior to treatment and at timepoints 10 minutes, 1, 2, 4, and 6 hours after treatment completion. Total count rate of particles greater than 0.3 µm in diameter during a 3 minute test immediately following a 2 minute washout of ambient particles from the lungs was measured using a device similar to that illustrated in FIG. 2. The device contained a Climet CI-500B optical particle counter. This device accurately measured particles in the range of 300-2500 nm. FIG. 13 shows the effect of the inhaled treatment on the count rate of particles greater than 0.3 µm particles produced. The mean count rate was seen to decrease from the baseline count rate prior to treatment for all timepoints up to 6 hours after treatment (See [0124]-[0136]). 
Edwrads et al lack a disclosure on the pH of the formulations or the said preservative being benzalkonium chloride or benzoic acid or the presence of an oil or extract. These are known in the art as shown by Clarot et al.

Clarot et al’s teaching have been delineated above and incorporated herein.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Clarot et al  with Edwards et al to arrive at the instant invention. It would have been obvious to do so because Edwards et al teach aerosolized formulations comprising calcium chloride to individuals through oral or nasal inhalation in need thereof for reducing exhaled particle production. Edwards et al teach that calcium chloride formulations are advantageous in reducing the number of pathogens spread via exhalation which helps in reducing the 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
With regard to the new claims 107-112, while Edwards et al teach the reduction of exhaled particles by aerosolization of a formulation comprising calcium chloride and/or other salts, they do not recite the percentage reduction.  However it is noted that the claims are directed to a composition which is taught by the references and Edwards et al teach the reduction. The said composition is the same and is administered the same way to the same patients. As such it would be expected that the same formulation and same method achieve the same results. It is further noted that the said percent reduction is a property of the formulation, and the way it behaves after delivery are not limitations of the claimed composition. Thus, when the references teach the same composition, it would be expected to have the same property as claimed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke et al (US 20120058198).  
Clarke et al teach a method of administering to an individual having pneumonia, a bacterial respiratory tract infection, an effective amount of a formulation comprising a therapeutically effective amount of a calcium salt, wherein the formulation is administered as an aerosol to the respiratory tract (e.g., lung) of the individual (See [0008], [0016] and [0042]).
The calcium salt can be calcium chloride, calcium citrate, calcium lactate, and the like and combinations thereof. In some embodiments, a calcium dose of about 0.001 mg/kg body weight to about 10 mg/kg body weight is administered to the respiratory tract (e.g., lungs). The formulation can be a liquid formulation (See [0017]).
The said salt formulations (e.g., calcium salt formulations) contain at least one salt as an active ingredient, and can optionally contain additional salts or agents. The said optional salt can include any salt form of the elements sodium, magnesium, etc. Magnesium salt may be magnesium chloride. The therapeutic and prophylactic benefits produced by the salt formulations and the said methods, result from an increase in the amount of cation (cation from the salt, such as Ca2+) in the respiratory tract, e.g., in the lung mucus or airway lining fluid after administration of the salt formulation (See [0055], [0056] and [0059]). 
The said salt formulation is generally prepared in or comprises a physiologically acceptable carrier or excipient. For salt formulations in the form of solutions, suspensions or emulsions, any suitable carrier or excipient can be included. Examples of excipients include preservatives (See [0061]). 
a liquid salt formulation (e.g., a calcium salt formulation) can contain about 0.01% to about 30% salt (w/v), between 0.1% to about 20% salt (w/v), between 0.1% to about 10% salt (w/v). Liquid formulations can contain about 0.001M to about 1.5M salt (See [0062]).
It is generally preferred that the calcium ion weigh at least 10% of the overall calcium salt, of the overall calcium salt. Some salt formulations contain a calcium salt in which the weight ratio of calcium to the overall weight of said calcium salt is between about 0.1 to about 0.5. Some salt formulations contain a calcium salt and a sodium salt, for example 0.12 M calcium chloride in 0.15 M sodium chloride, or 1.3% (w/v) calcium chloride in 0.90% saline (See [0066]-[0068]). 
For administration, a suitable method (e.g., nebulization, dry powder inhaler) is selected to produce aerosols with the appropriate particle size for preferential delivery to the desired region of the respiratory tract, such as the upper airway (generally particles of about 3 microns or larger diameter) (See [0151]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 82-86 and 107-112 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In most relevant argument Applicant argues that the references do not teach the claimed composition and especially the particle size range. 

                                  Declaration under Rule 132 
Thomas E. Devlin has provided a Declaration under Rule 132 that is dated 12/07//21.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details the inventive step in the Application as claimed. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos. 1, 3 and 5, whether the Declaration presents a nexus such as a side-by-side or single-variable comparison, whether the Declaration is commensurate in scope with the scope of the claims and whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.  

Declarant states that “I conducted a number of tests to measure an effect of inhalation of an aerosol of droplets of a salt-based composition on airborne particle generation from human test subjects for droplets having a median size of 6 urn, for droplets having a median size of 12 um and for droplets having a median size of 20+ um as compared to one another and as compared to a baseline without inhalation of an aerosol of droplets of a sati-based Composition”. And that “The droplets of salt-based composition tested comprise water, 4.2% by weight of calcium chloride of the total weight of the droplet and 0.8% by weight of sodium chloride of the total weight of the droplet.” (See Items 6-7). 
Declarant further state that “The results in the form of the baseline and effects from the administration of the aerosol of droplets comprising the salt-based composition of median size of 6 um and effects from the administration of the aerosol of droplets comprising the salt-based composition of median size of 12 µm are shown in Exhibit B. Notably, in all instances the number of exhaled particles increased after the administration of the aerosol of droplets comprising the salt-based composition of median size of 6 um relative to baseline for all subjects (Participants A, C, D and E) , while the number of exhaled particles decreased for all but one subject (Participant E) after the administration of the aerosol of droplets comprising the salt-based composition of median size of 12 um relative to both the baseline and relative to the results from the administration of the aerosol of droplets comprising the salt-based composition of median size of 6 um. In most instances the decrease in exhaled particles resulting from the administration of the aerosol of droplets comprising the salt-based composition of median size of 12 µm is surprisingly dramatic” (See item 15).
Next declarant states that aerosol droplets with a median size of 20+ µm were compared with those with a median size of 12 µm. Declarant states that “Notably, the number of exhaled particles increased after the administration of the aerosol of droplets comprising the salt-based composition of median size of 20+ um (Participants A and F) relative to baseline, while number of exhaled particles decreased for all subjects (Participants A and F) after the administration of the aerosol of droplets comprising the sati-based composition of median size of 12 µm relative to both the baseline and relative to the results from the administration of the aerosol of droplets comprising the salt-based composition of median size of 20+ µm. The decrease in exhaled particles resulting from the administration of the aerosol of droplets comprising the salt-based composition of median size of 12 um is surprisingly dramatic.” (See item 18). 
Regarding criterion No. 1, whether the Declaration presents a nexus such as a side-by-side or single-variable comparison, while Declarant makes no side-by-side comparison to the references of record. It is also noted that new references were relied upon in this rejection which teach the same compositions and in a droplet size range that overlaps the claimed range. 
Regarding criterion No. 3, whether the Declaration is commensurate in scope with the scope of the claims, it is noted that the elected claim 82 is drawn to a composition comprising from about 1% to about 10% of calcium chloride and/or magnesium chloride in water, a preservative and an acid and wherein the droplets have a diameter of from approximately 7 micron to approximately 15 micron. Claim 83 recites a diameter range of from 8 micron to 12 micron with a standard deviation of less than 5 micron. 
It is noted that “approximately 7 microns” in claim 82 encompasses 6 micron, which the declaration shows as increasing the number of exhaled particles. Claim 82 does not recite the standard deviation. Claim 83 recites a range of from 8-13 microns 
New claim 119 recites a formulation that does not contain sodium chloride. However the formulations tested by the declarant all comprise sodium chloride. On the other hand the references of Lipp et al and Edwards et al disclose embodiments wherein the formulation may comprise calcium chloride and no sodium chloride. 
Regarding criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, we have shown that the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. We have shown that the prior art teach each and every element of the claimed composition and it would have been obvious to one of ordinary skill in the art have combined the teachings of Clarot et al with that of Lipp et al or Edwards et al to arrive at the claimed invention.  

Claims 82-86, 107-112 and 119 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616